DETAILED ACTION

This action is in response to the application filed on 5/18/2020. 
      Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 5/18/2020 and 5/22/2020 have been considered by the examiner (see attached PTO-1449).





Claim Mapping Notation 
In this office action, following notations are being used to refer to the paragraph numbers or column number and lines of portions of the cited reference. 
“[0027]…”   (Paragraph number 0027)
“[4:3-15]…” (Column 4 Lines 3-15)



Claim Rejections - 35 USC § 102




























In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



























The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-15, 17-20 are rejected under 35 U.S.C. 102 (a2) as being anticipated by Wisniowski (US 20180307238 A1).

























1. A system, comprising a processor and a memory, the memory storing instructions executable by the processor to:
“[0031] The controller 34 includes at least one processor 44 and a computer readable storage device or media 46. The processor 44 can be any custom made or commercially available processor, a central processing unit (CPU), a graphics processing unit (GPU), an auxiliary processor among several processors associated with the controller 34, a semiconductor based microprocessor (in the form of a
microchip or chip set), a macroprocessor, any combination thereof, or generally any device for executing instructions. The computer readable storage device or media 46 may include volatile and nonvolatile storage in read-only memory (ROM), random-access memory (RAM), and keepalive memory (KAM), for example. KAM is a persistent or non-volatile memory that may be used to store various operating variables while the processor 44 is powered down. The computer-readable storage device or media 46 may be implemented using any of a number of known memory devices such as PRO Ms (programmable read-only memory), EPROMs (electrically PROM), EEPROMs (electrically erasable PROM), flash memory, or any other electric, magnetic, optical, or combination memory devices capable of storing data, some of which represent executable instructions, used by the controller 34 in controlling the autonomous
vehicle 10.”

receive an image from a stationary camera;
based on location coordinates specified for the image, determine location coordinates of an object identified in the image; and
“[0057] The processing module 500 obtains an image captured by the camera 502 at the vehicle pose during the stationary condition and analyzes the image to identify or
otherwise locate, within the image data, objects or features corresponding to the reference objects and their corresponding observed positions in the camera coordinate frame. The processing module 500 calculates or otherwise determines a calibration validity metric based on the difference between the observed positions of the identified objects in the camera coordinate frame and the expected positions of the reference
objects in the camera coordinate frame and validates the existing calibration of the camera based on the metric.”

“[0061] The validation process 600 continues by identifying one or more reference objects having known fixed positions that are expected to be within the field of view of
the camera at the current vehicle pose during the stationary condition at 608 and calculating or otherwise determining their corresponding reference positions in the camera coordinate frame at 610. For example, using information about the pose of the camera 402, 502 and its field of view with respect to the vehicle along with the current vehicle pose during the stationary condition, an expected field of view for the camera 402, 502 (alternatively, an expected camera viewing region) relative to the vehicle may be determined in the reference coordinate frame for the vehicle pose, which, in exemplary embodiments, is the same reference coordinate frame used for the surveyed or mapped environmental data stored in a map database 32, 508. In other words, a subset of mapping data corresponding to the vehicle pose that corresponds to the field of view of the camera 402, 502 during the stationary condition is identified based on a pose of the camera relative to the vehicle 10, 400. Using the coordinates for the expected camera field of view in the reference coordinate frame, the control module 34, 500 may access the map database 32, 508 to obtain mapping data corresponding to the expected camera viewing region and then analyze the mapping data to identify one or more fixed objects that have been mapped or surveyed within the expected camera viewing region, such as, for example, traffic signals, traffic signs, or the like.”

based on the object location coordinates, operate a vehicle.
“[0032] The instructions may include one or more separate programs, each of which comprises an ordered listing of executable instructions for implementing logical functions. The instructions, when executed by the processor 44, receive and process signals from the sensor system 28, perform logic, calculations, methods and/or algorithms for automatically controlling the components of the autonomous vehicle
10, and generate control signals to the actuator system 30 to automatically control the components of the autonomous vehicle 10 based on the logic, calculations, methods, and/or algorithms.”

“[0065]…In another embodiment, the control module 34, 500 initiates recalibration of the camera 402,502 to facilitate continued autonomous operation of the vehicle 10, 400
using the camera 402, 502. that said, when the calibration validity metric indicates the existing calibration is accurate or otherwise valid, the control module 34, 500 continues
with determining commands for autonomously operating the vehicle 10, 400 in a manner that is influenced by the transformation parameter values and the captured image data (e.g., avoiding objects detected or characterized with in the image data based on the transformation parameter values).”

2. The system of claim 1, wherein the instructions further include instructions to determine the object location coordinates based on stored location coordinates of each of a plurality of reference points in the image.
“[0057] The processing module 500 obtains an image captured by the camera 502 at the vehicle pose during the stationary condition and analyzes the image to identify or
otherwise locate, within the image data, objects or features corresponding to the reference objects and their corresponding observed positions in the camera coordinate frame. The processing module 500 calculates or otherwise determines a calibration validity metric based on the difference between the observed positions of the identified objects in the camera coordinate frame and the expected positions of the reference
objects in the camera coordinate frame and validates the existing calibration of the camera based on the metric.”

“[0061] The validation process 600 continues by identifying one or more reference objects having known fixed positions that are expected to be within the field of view of
the camera at the current vehicle pose during the stationary condition at 608 and calculating or otherwise determining their corresponding reference positions in the camera coordinate frame at 610. For example, using information about the pose of the camera 402, 502 and its field of view with respect to the vehicle along with the current vehicle pose during the stationary condition, an expected field of view for the camera 402, 502 (alternatively, an expected camera viewing region) relative to the vehicle may be determined in the reference coordinate frame for the vehicle pose, which, in exemplary embodiments, is the same reference coordinate frame used for the surveyed or mapped environmental data stored in a map database 32, 508. In other words, a subset of mapping data corresponding to the vehicle pose that corresponds to the field of view of the camera 402, 502 during the stationary condition is identified based on a pose of the camera relative to the vehicle 10, 400. Using the coordinates for the expected camera field of view in the reference coordinate frame, the control module 34, 500 may access the map database 32, 508 to obtain mapping data corresponding to the expected camera viewing region and then analyze the mapping data to identify one or more fixed objects that have been mapped or surveyed within the expected camera viewing region, such as, for example, traffic signals, traffic signs, or the like.”

3. The system of claim 2, wherein the instructions further include instructions to:
determine the object location coordinates by identifying one or more projection points in the image associated with the object; and
determine the object location coordinates based on the stored location coordinates.
“[0057] The processing module 500 obtains an image captured by the camera 502 at the vehicle pose during the stationary condition and analyzes the image to identify or
otherwise locate, within the image data, objects or features corresponding to the reference objects and their corresponding observed positions in the camera coordinate frame. The processing module 500 calculates or otherwise determines a calibration validity metric based on the difference between the observed positions of the identified objects in the camera coordinate frame and the expected positions of the reference
objects in the camera coordinate frame and validates the existing calibration of the camera based on the metric.”

“[0061] The validation process 600 continues by identifying one or more reference objects having known fixed positions that are expected to be within the field of view of
the camera at the current vehicle pose during the stationary condition at 608 and calculating or otherwise determining their corresponding reference positions in the camera coordinate frame at 610. For example, using information about the pose of the camera 402, 502 and its field of view with respect to the vehicle along with the current vehicle pose during the stationary condition, an expected field of view for the camera 402, 502 (alternatively, an expected camera viewing region) relative to the vehicle may be determined in the reference coordinate frame for the vehicle pose, which, in exemplary embodiments, is the same reference coordinate frame used for the surveyed or mapped environmental data stored in a map database 32, 508. In other words, a subset of mapping data corresponding to the vehicle pose that corresponds to the field of view of the camera 402, 502 during the stationary condition is identified based on a pose of the camera relative to the vehicle 10, 400. Using the coordinates for the expected camera field of view in the reference coordinate frame, the control module 34, 500 may access the map database 32, 508 to obtain mapping data corresponding to the expected camera viewing region and then analyze the mapping data to identify one or more fixed objects that have been mapped or surveyed within the expected camera viewing region, such as, for example, traffic signals, traffic signs, or the like.”

4. The system of claim 1, wherein the location coordinates specified for the image is associated with a visual feature in the received image that is one of a road intersection, a building, a traffic sign, and a calibration sign.
“[0057] The processing module 500 obtains an image captured by the camera 502 at the vehicle pose during the stationary condition and analyzes the image to identify or
otherwise locate, within the image data, objects or features corresponding to the reference objects and their corresponding observed positions in the camera coordinate frame. The processing module 500 calculates or otherwise determines a calibration validity metric based on the difference between the observed positions of the identified objects in the camera coordinate frame and the expected positions of the reference
objects in the camera coordinate frame and validates the existing calibration of the camera based on the metric.”

“[0061] The validation process 600 continues by identifying one or more reference objects having known fixed positions that are expected to be within the field of view of
the camera at the current vehicle pose during the stationary condition at 608 and calculating or otherwise determining their corresponding reference positions in the camera coordinate frame at 610. For example, using information about the pose of the camera 402, 502 and its field of view with respect to the vehicle along with the current vehicle pose during the stationary condition, an expected field of view for the camera 402, 502 (alternatively, an expected camera viewing region) relative to the vehicle may be determined in the reference coordinate frame for the vehicle pose, which, in exemplary embodiments, is the same reference coordinate frame used for the surveyed or mapped environmental data stored in a map database 32, 508. In other words, a subset of mapping data corresponding to the vehicle pose that corresponds to the field of view of the camera 402, 502 during the stationary condition is identified based on a pose of the camera relative to the vehicle 10, 400. Using the coordinates for the expected camera field of view in the reference coordinate frame, the control module 34, 500 may access the map database 32, 508 to obtain mapping data corresponding to the expected camera viewing region and then analyze the mapping data to identify one or more fixed objects that have been mapped or surveyed within the expected camera viewing region, such as, for example, traffic signals, traffic signs, or the like.”
See also Figs. 7 and 8 of the reference.

5. The system of claim 4, wherein the instructions further include instructions to:
receive geometrical properties of the visual feature and location coordinates of the visual feature;
“[0062] For each fixed object identified, the control module 34, 500 may determine a corresponding reference position of that object in the reference coordinate frame, such as, for example, by calculating a geometric center of the object in the reference coordinate frame. The fixed reference positions for the reference objects are transformed to corresponding reference positions in the image data coordinate
frame using existing calibration parameter values. For example, calibration transformation parameter values for converting between the camera coordinate frame and the vehicle reference frame may be utilized to convert fixed reference positions in the vehicle reference frame to corresponding reference positions in the camera coordinate frame, which represent the expected positions of the reference objects within the captured image data.”

detect the visual feature in the received camera image based on the received geometrical properties; and
“[0062] For each fixed object identified, the control module 34, 500 may determine a corresponding reference position of that object in the reference coordinate frame, such as, for example, by calculating a geometric center of the object in the reference coordinate frame. The fixed reference positions for the reference objects are transformed to corresponding reference positions in the image data coordinate
frame using existing calibration parameter values. For example, calibration transformation parameter values for converting between the camera coordinate frame and the vehicle reference frame may be utilized to convert fixed reference positions in the vehicle reference frame to corresponding reference positions in the camera coordinate frame, which represent the expected positions of the reference objects within the captured image data.”

specify location coordinates for the image by associating the received location coordinates to a projection point of the visual feature in the received image.
“[0062] For each fixed object identified, the control module 34, 500 may determine a corresponding reference position of that object in the reference coordinate frame, such as, for example, by calculating a geometric center of the object in the reference coordinate frame. The fixed reference positions for the reference objects are transformed to corresponding reference positions in the image data coordinate
frame using existing calibration parameter values. For example, calibration transformation parameter values for converting between the camera coordinate frame and the vehicle reference frame may be utilized to convert fixed reference positions in the vehicle reference frame to corresponding reference positions in the camera coordinate frame, which represent the expected positions of the reference objects within the captured image data.”

7. The system of claim 1, wherein the instructions further include instructions to:
upon determining that a projection point in the image associated with a reference location has moved, adjust predetermined location coordinates of the reference location; and
determine the object location coordinates based on the adjusted location coordinates of the reference location.
“[0057] The processing module 500 obtains an image captured by the camera 502 at the vehicle pose during the stationary condition and analyzes the image to identify or
otherwise locate, within the image data, objects or features corresponding to the reference objects and their corresponding observed positions in the camera coordinate frame. The processing module 500 calculates or otherwise determines a calibration validity metric based on the difference between the observed positions of the identified objects in the camera coordinate frame and the expected positions of the reference
objects in the camera coordinate frame and validates the existing calibration of the camera based on the metric.”

“[0061] The validation process 600 continues by identifying one or more reference objects having known fixed positions that are expected to be within the field of view of
the camera at the current vehicle pose during the stationary condition at 608 and calculating or otherwise determining their corresponding reference positions in the camera coordinate frame at 610. For example, using information about the pose of the camera 402, 502 and its field of view with respect to the vehicle along with the current vehicle pose during the stationary condition, an expected field of view for the camera 402, 502 (alternatively, an expected camera viewing region) relative to the vehicle may be determined in the reference coordinate frame for the vehicle pose, which, in exemplary embodiments, is the same reference coordinate frame used for the surveyed or mapped environmental data stored in a map database 32, 508. In other words, a subset of mapping data corresponding to the vehicle pose that corresponds to the field of view of the camera 402, 502 during the stationary condition is identified based on a pose of the camera relative to the vehicle 10, 400. Using the coordinates for the expected camera field of view in the reference coordinate frame, the control module 34, 500 may access the map database 32, 508 to obtain mapping data corresponding to the expected camera viewing region and then analyze the mapping data to identify one or more fixed objects that have been mapped or surveyed within the expected camera viewing region, such as, for example, traffic signals, traffic signs, or the like.”

based on the object location coordinates, operate a vehicle.
“[0065]…In another embodiment, the control module 34, 500 initiates recalibration of the camera 402,502 to facilitate continued autonomous operation of the vehicle 10, 400
using the camera 402, 502. that said, when the calibration validity metric indicates the existing calibration is accurate or otherwise valid, the control module 34, 500 continues
with determining commands for autonomously operating the vehicle 10, 400 in a manner that is influenced by the transformation parameter values and the captured image data (e.g., avoiding objects detected or characterized with in the image data based on the transformation parameter values).”

8. The system of claim 1, wherein the instructions further include instructions to determine the location coordinates specified for the image based on a camera location and an orientation of the camera.
“[0057] The processing module 500 obtains an image captured by the camera 502 at the vehicle pose during the stationary condition and analyzes the image to identify or
otherwise locate, within the image data, objects or features corresponding to the reference objects and their corresponding observed positions in the camera coordinate frame. The processing module 500 calculates or otherwise determines a calibration validity metric based on the difference between the observed positions of the identified objects in the camera coordinate frame and the expected positions of the reference
objects in the camera coordinate frame and validates the existing calibration of the camera based on the metric.”

“[0061] The validation process 600 continues by identifying one or more reference objects having known fixed positions that are expected to be within the field of view of
the camera at the current vehicle pose during the stationary condition at 608 and calculating or otherwise determining their corresponding reference positions in the camera coordinate frame at 610. For example, using information about the pose of the camera 402, 502 and its field of view with respect to the vehicle along with the current vehicle pose during the stationary condition, an expected field of view for the camera 402, 502 (alternatively, an expected camera viewing region) relative to the vehicle may be determined in the reference coordinate frame for the vehicle pose, which, in exemplary embodiments, is the same reference coordinate frame used for the surveyed or mapped environmental data stored in a map database 32, 508. In other words, a subset of mapping data corresponding to the vehicle pose that corresponds to the field of view of the camera 402, 502 during the stationary condition is identified based on a pose of the camera relative to the vehicle 10, 400. Using the coordinates for the expected camera field of view in the reference coordinate frame, the control module 34, 500 may access the map database 32, 508 to obtain mapping data corresponding to the expected camera viewing region and then analyze the mapping data to identify one or more fixed objects that have been mapped or surveyed within the expected camera viewing region, such as, for example, traffic signals, traffic signs, or the like.”

based on the object location coordinates, operate a vehicle.
“[0065]…In another embodiment, the control module 34, 500 initiates recalibration of the camera 402,502 to facilitate continued autonomous operation of the vehicle 10, 400
using the camera 402, 502. that said, when the calibration validity metric indicates the existing calibration is accurate or otherwise valid, the control module 34, 500 continues
with determining commands for autonomously operating the vehicle 10, 400 in a manner that is influenced by the transformation parameter values and the captured image data (e.g., avoiding objects detected or characterized with in the image data based on the transformation parameter values).”

9. The system of claim 1, wherein the instructions further include instructions to determine at least one of a trajectory and a speed of the object based on the received camera image.
“[0059] In exemplary embodiments, the calibration validation process 600 begins by receiving or otherwise obtaining data from one or more onboard vehicle sensors at 602 and detecting or otherwise identifying when the vehicle is stationary at 604. For example, as described above, a control module 34, 500 onboard the vehicle may be coupled to one or more onboard vehicle sensors 40 providing respective outputs that may be analyzed or monitored to determine when the vehicle 10, 400 is stationary, such as speed sensors, positioning sensors, throttle sensors, brake sensors, and the
like.”

10. The system of claim 1, wherein instructions further include instructions to operate the vehicle by actuating a vehicle brake actuator based on the location coordinates of the detected object and a trajectory of the vehicle.
“[0029]…The actuator system 30 includes one or more actuator devices 42a-42n that control one or more vehicle features such as, but not limited to, the propulsion system 20, the transmission system 22, the steering system 24, and the brake system 26.”

“[0032] The instructions may include one or more separate programs, each of which comprises an ordered listing of executable instructions for implementing logical functions. The instructions, when executed by the processor 44, receive and process signals from the sensor system 28, perform logic, calculations, methods and/or algorithms for automatically controlling the components of the autonomous vehicle
10, and generate control signals to the actuator system 30 to automatically control the components of the autonomous vehicle 10 based on the logic, calculations, methods, and/or algorithms.”

“[0065]…In another embodiment, the control module 34, 500 initiates recalibration of the camera 402,502 to facilitate continued autonomous operation of the vehicle 10, 400
using the camera 402, 502. that said, when the calibration validity metric indicates the existing calibration is accurate or otherwise valid, the control module 34, 500 continues
with determining commands for autonomously operating the vehicle 10, 400 in a manner that is influenced by the transformation parameter values and the captured image data (e.g., avoiding objects detected or characterized with in the image data based on the transformation parameter values).”



Allowable Subject Matter







Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding the claims 6 and 16, applicants uniquely claimed distinct features, which are not found in the prior art, either singularly or in an obvious combination of all the limitation of the claim, the distinct features being… a system, comprising a processor and a memory, the memory storing instructions executable by the processor to:
receive an image from a stationary camera;
based on location coordinates specified for the image, determine location coordinates of an object identified in the image; and
based on the object location coordinates, operate a vehicle…wherein the calibration sign is a portable sign and the calibration sign further includes a GPS sensor and a second processor programmed to transmit the location coordinates of the calibration sign based on data received from the GPS sensor of the calibration sign.).   















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Floor et al. (US 20180341812 A1) and Castorena (US 20200103920 A1) disclose relevant art related to the subject matter of the present invention.

 A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

































 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571) 270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/
Primary Examiner
Art Unit 2481